EXHIBIT 21 FIRSTENERGY CORP. LIST OF SUBSIDIARIES OF THE REGISTRANT AT DECEMBER 31, Ohio Edison Company - Incorporated in Ohio The Cleveland Electric Illuminating Company - Incorporated in Ohio The Toledo Edison Company - Incorporated in Ohio FirstEnergy Properties,Inc. - Incorporated in Ohio FirstEnergy Ventures Corp. - Incorporated in Ohio FirstEnergy Facilities Services Group, LLC -Formation in Ohio FirstEnergy Securities Transfer Company - Incorporated in Ohio FirstEnergy Service Company - Incorporated in Ohio FirstEnergy Solutions Corp. - Incorporated in Ohio MARBEL Energy Corporation - Incorporated in Ohio FirstEnergy Nuclear Operating Company - Incorporated in Ohio American Transmission Systems, Incorporated - Incorporated in Ohio FELHC, Inc. - Incorporated in Ohio Jersey Central Power & Light Company - Incorporated in New Jersey Metropolitan Edison Company - Incorporated in Pennsylvania Pennsylvania Electric Company - Incorporated in Pennsylvania GPU Diversified Holdings, LLC -Formation in Delaware GPU Nuclear, Inc. - Incorporated in New Jersey GPU Power, Inc. - Incorporated in Delaware FirstEnergy Foundation - Incorporated in Ohio FirstEnergy Fiber Holdings Corp. - Incorporated in Delaware
